EXHIBIT 10.01

 

 

Global Futures and Options Department

Deutsche Bank Securities Inc.

31 West 52nd Street

New York, New York 10019

Telephone (212) 469-2034

Telefax (212) 469-2165

 

 

FUTURES AND OPTIONS AGREEMENT

FOR INSTITUTIONAL CUSTOMERS

 

 

In consideration of the acceptance by Deutsche Bank Securities Inc. (which,
together with its affiliates (“Affiliates”) is referred to as “DBSI” unless
otherwise specified herein) of one or more accounts for the undersigned
(“Customer”) (all accounts of the Customer with DBSI being collectively referred
to as the “Account”), Customer agrees that this Agreement shall govern all
dealings between Customer and DBSI relating to transactions that DBSI may
execute, clear and/or carry on Customer’s behalf for the purchase or sale of
futures contracts (“Futures Contracts”) or options thereon (“Option Contracts”;
Futures Contracts and Option Contracts collectively being “Contracts”).

 

1.     Relevant Law.

 

The Account and every Contract executed and/or cleared by DBSI on Customer’s
behalf shall be subject to (a) this Agreement; (b) the Commodity Exchange Act,
as amended (“CEA”) and all rules, regulations and interpretations of the
Commodity Futures Trading Commission (the “Commission”); (c) all rules,
regulations and interpretations of the National Futures Association (“NFA”); and
(d) the constitution, by-laws, rules, interpretations and customs of each
applicable exchange and clearing organization (each exchange and clearing house
being collectively an “Exchange”) ((b) through (d) collectively being “Relevant
Law”).

 

2.     Margin.

 

(a)   Customer agrees that it will deposit and maintain cash, acceptable
securities or other assets (as defined in Section 2(d)), in order to satisfy
initial and variation margin requirements and make any premium payments in
connection with each Contract, in the amount, at the times and in the manner
required by DBSI or Relevant Law. DBSI has no obligation to set uniform margin
requirements, commissions or other charges and DBSI’s margin requirements may
exceed Exchange requirements. After providing Customer with reasonable prior
notice, DBSI, exercising reasonable discretion, may change the margin
requirements for any Account or Contract.

 

(b)   DBSI will comply with all applicable provisions of the CEA and Commission
regulations relating to the segregation and handling of customer property with
respect to property deposited by Customer. Without limitation of the foregoing,
DBSI will not pledge, rephypothecate, loan or invest any such property except in
connection with the margining of Contracts entered into by Customer.  Any
property deposited by Customer may be transferred or pledged by DBSI to any
Exchange or clearing broker to satisfy obligations of customers of DBSI.

 

(c)   DBSI agrees that it will pay Customer interest on cash margin deposited by
Customer at rates mutually agreed to from time to time.  Customer will receive
all interest or other distributions or income on securities Customer has
deposited with DBSI.

 

(d)   For purposes of this Section, acceptable securities or other assets means
securities or other assets acceptable (i) under the rules of the relevant
Exchange and (ii) to DBSI in its reasonable discretion. The value of acceptable
securities or other assets deposited in Customer’s Accounts will be determined
by DBSI in its reasonable judgment.

 

(e)   Customer will be entitled to or responsible for any profit, loss or risk,
and any related costs, arising from currency conversions or exposures incidental
to Customer’s trading of Contracts (including those related to the margining of
Contracts denominated in currencies other than those deposited by Customer).

 

--------------------------------------------------------------------------------


 

Any currency conversions will be made at DBSI’s then current rates of exchange.

 

3.     Other Payments To DBSI.

 

Customer agrees to pay (i) commissions and brokerage charges for each Contract
and Account as mutually agreed by Customer and DBSI from time to time; (ii) all
fees, charges, taxes, fines and penalties incurred by DBSI or imposed by any
regulatory or self-regulatory organization (including any Exchange) with respect
to such Contracts or Accounts; (iii) any and all losses, debit balances or
deficiencies in any Account; and (iv) any interest on any deficiencies or debit
balance in such Account and on any funds advanced to or provided on behalf of
Customer at a rate to be agreed upon by Customer and DBSI. Such interest rate
shall be confirmed to Customer in writing.

 

4.     Option Exercise; Delivery.

 

(a)   Customer is required to give DBSI notice of any intention to make or take
delivery under any Futures Contract or to exercise any Option Contract, in
accordance with DBSI’s instructions, and to satisfy any payment or delivery
requirements in connection with its performance under such Futures or Option
Contracts.

 

(b)   Customer understands that certain Option Contracts are subject to exercise
at any time. Upon the receipt of an exercise notice for this type of Option
Contract, DBSI will allocate the notices in accordance with Relevant Law to
customers who have open short positions in the Option Contract (including
Customer). The assignment of any exercise notice to Customer by DBSI will be
final and binding upon Customer. DBSI will use reasonable efforts to notify
Customer of any assignment of an exercise notice to Customer.

 

(c)   If Customer does not furnish DBSI with instructions regarding the
disposition of a Contract within the time specified by DBSI, DBSI will be
entitled to take or refrain from taking any action it deems appropriate and will
have no liability to Customer.  These actions might include the exercise of, or
failure to exercise, an Option Contract or the liquidation of any Contract on
any Exchange (including those Exchanges whose rules provide for automatic
exercise).

 

5.     Position Limits.

 

(a)   Customer agrees to comply with the position limits established by Relevant
Law, to notify DBSI promptly if it is required to file any position report and,
upon request, promptly to provide copies of any such reports to DBSI.

 

(b)   Upon reasonable notice to Customer, DBSI may limit the size and number of
open Contracts (net or gross) that Customer may execute, clear and/or carry with
it. DBSI’s position limits may be more restrictive than the limits imposed under
Relevant Law. Customer agrees that it will not place any order, which, if
filled, would cause Customer to exceed these limits. Further, DBSI may require
Customer to liquidate any open positions carried in Customer’s Account, and may
refuse to accept any order of Customer establishing a new position in order to
comply with such limits.

 

6.     Advice; No Warranty as to Information, Etc.

 

(a)   Customer acknowledges and agrees that: (i) Customer and any advisor of
Customer have sole responsibility for all decisions for the Account; (ii) DBSI
is not an advisor or fiduciary with respect to Customer, any Account or any
action of Customer in connection with an Account or Contract and DBSI assumes no
responsi­bility for compliance with any law or regulation governing the conduct
of any such fiduciary or advisor or for Customer’s compliance with any law or
regulation governing or affecting Customer; (iii) DBSI makes no represen­tation,
warranty or guarantee as to, and will not be liable or responsible for, the
accuracy, completeness or reliability of any advice or recommendation, or any
market information, furnished to Customer; (iv) recommendations to Customer as
to any particular transaction at any given time may differ among DBSI’s
personnel and may vary from any recommendations made to others; and (v) any
advice provided by DBSI with respect to a Contract or Account is incidental to
DBSI’s business as a futures commission merchant and will not serve as the
primary basis for any decision by or on behalf of Customer.

 

(b)   Customer agrees that DBSI, its officers, directors, stockholders,
representatives or associated persons may have certain conflicts of interest in
connection with the services contemplated hereby, including but not limited to
conflicts arising from positions established for their proprietary accounts in
Contracts that are the subject of market recommendations furnished to Customer.
Such positions or other actions of such persons may not be consistent with any
recommendations furnished to Customer by DBSI.

 

7.     Customer Representations, Warranties and Agreements.

 

Customer represents and warrants to DBSI that as of the date of this Agreement
and on the date each transaction relating to a Contract or Account is entered
into under this Agreement:

 

2

--------------------------------------------------------------------------------


 

(a)   (i) Customer is duly organized under the laws of the applicable
jurisdiction and the execution, delivery and performance of this Agreement by
Customer have been authorized by all necessary corporate or other action; (ii)
Customer has full power and authority to enter into this Agreement and to
perform its obligations under this Agreement; (iii) this Agreement is valid and
binding on Customer, is enforceable against it in accordance with its terms and
neither this Agreement nor the trading of Contracts violate Relevant Law or any
other law or regulation governing or affecting Customer’s activities under this
Agreement or any order or agreement applicable to Customer or Customer’s
property; (iv) Customer has and will maintain in full force and effect any and
all necessary governmental or other approvals or authorizations to execute and
deliver this Agreement, perform its obligations hereunder; (v) Customer, and any
other person involved in the management of Customer or its Account, are in
compliance with all Relevant Law and any other law or regulation governing or
affecting Customer’s activities under this Agreement, including but not limited
to all applicable registration requirements; and (vi) Customer is acting solely
as principal and no person other than Customer has any interest in or any
control over any Account of Customer.

 

(b)   Customer is not an employee, partner, officer, director or owner of more
than ten percent of the equity interest of a futures commission merchant, an
introducing broker, Exchange or any self-regulatory organization nor is Customer
an employee or commissioner of the Commission, except as previously disclosed in
writing to DBSI.

 

(c)   If Customer is subject to the Financial Institution Reform, Recovery and
Enforcement Act of 1989, the certified resolutions set forth following this
Agreement have been caused to be reflected in the minutes of Customer’s Board of
Directors (or other comparable governing body) and this Agreement is and shall
be, continuously from the date hereof, an official record of Customer.

 

(d)   If Customer is an insured depository subject to the Federal Deposit
Insurance Act, Customer has taken all action and maintained such records
required to be taken or maintained by it to effect and maintain the
enforceability of this Agreement pursuant to the Federal Deposit Insurance Act,
and the person executing this Agreement on behalf of Customer is an authorized
person with at least the rank of vice president.

 

(e)   Customer agrees promptly to notify DBSI in writing if any of the
warranties or representations contained in this Section 7 becomes inaccurate or
incomplete in any respect and to provide financial and other information to DBSI
at any time upon its reasonable request, and represents that any such
information will be accurate and complete in every material respect. Customer
shall also notify DBSI promptly of any material adverse change in the financial
condition of Customer, regardless of whether Customer has previously furnished
financial information to DBSI.

 

8.     Indemnification; Limitation of Liability.

 

(a)   Customer shall indemnify DBSI and its officers, employees and agents for
any fine, penalty, tax, loss, liability or cost, including reasonable attorneys’
fees, incurred by DBSI that was caused, directly or indirectly, by Customer’s
refusal or failure (i) to comply with Relevant Law or any other law or
regulation governing or affecting Customer’s activities under this Agreement or
any provision of this Agreement or (ii) to perform any obligation required under
this Agreement. In addition, Customer agrees to pay any attorneys’ fees and
expenses incurred by DBSI in collecting any amount due by Customer under this
Agreement or in defending against any claim brought by Customer in any suit,
arbitration or reparations proceeding in which DBSI is the prevailing party.

 

(b)   Customer acknowledges that DBSI does not guarantee the performance by any
Exchange or other third party, including any third party clearing or
intermediate broker, with respect to any Contract and, accordingly, Customer
agrees that DBSI has no responsibility or liability to Customer for any loss or
cost sustained or incurred by Customer due to Customer’s, an Exchange’s or any
other third party’s actions or omissions in connection with any Contract unless
caused solely by DBSI’s gross negligence or willful breach of this Agreement.

 

(c)   DBSI shall not be liable for the non-performance of any obligation, or any
fine, sanction, penalty, expense, tax, loss, liability or cost, caused by any
events outside the control of DBSI, including but not limited to any (i) action
or order of any government, judicial institution, Exchange or other self
regulatory organization, (ii) temporary or permanent suspension or termination
of trading for whatever reason, (iii) failure or malfunction of transmission or
communication facilities, (iv) delay or failure by any Exchange to enforce its
rules or pay or return any amount owed with respect to any Contracts executed
and/or cleared for Customer’s Accounts or (v) actions or omissions of third
party brokers.

 

3

--------------------------------------------------------------------------------


 

9.     Communication Between the Parties; Confirmations Conclusive.

 

(a)   Customer must specify in a written notice to DBSI the persons authorized
to place orders or give DBSI instructions on Customer’s behalf. Any additions or
amendments to this notice must be communicated to DBSI and any oral
communication of such an addition or amendment must be promptly confirmed by
Customer in writing. DBSI will not be bound by such amendments or additions
until written confirmation is received.

 

(b)   DBSI may rely on any order for the purchase or sale of Contracts, or any
notice or other communications that are given by Customer or that DBSI
reasonably believes to have originated from Customer or from Customer’s duly
authorized agent and Customer shall be bound by any such order, notice or
communication and any action taken or not taken by DBSI in reliance thereon.

 

(c)   Confirmations of trades and any other similar notices, including but not
limited to purchase and sale statements, sent to Customer shall be conclusive
and binding unless Customer or Customer’s agent notifies DBSI to the contrary,
(i) where a report is made orally, orally at the time received by Customer or
its agent, or (ii) where a report or notice is in writing, in writing prior to
the opening of trading on the next day following receipt of the report on which
the relevant Exchange is open for business. Monthly statements of the Account
shall be conclusive and binding unless Customer or Customer’s agent notifies
DBSI to the contrary within five business days of Customer’s receipt thereof.

 

(d)   DBSI shall transmit all communications to Customer at Customer’s address,
telex, telefax or telephone number or to such other address as Customer may
hereafter direct in writing. Customer shall transmit all communications to DBSI
to the address, telex, telefax or telephone number at the beginning of this
Agreement, Attention: Futures Administrator. All payments and deliveries to DBSI
shall be wired, mailed or otherwise transmitted to DBSI pursuant to DBSI’s
instructions and shall be deemed received only when actually received by DBSI.

 

10.  Security Interest.

 

All money, credit balances, Contracts and other property in which Customer has
any ownership interest, now or at any future time held in Customer’s Account or
otherwise held by DBSI for Customer or any affiliate of Customer and any amount
due to DBSI for Customer’s Account from any Exchange or clearing broker in
connection with any Contracts, and all proceeds thereof, shall be subject to a
lien and security interest in DBSI’s favor to secure any indebtedness of
Customer to DBSI pursuant to this Agreement or any transactions in Contracts
hereunder.

 

11.  DBSI’s Right to Liquidate Customer Positions.

 

(a)   In addition to all other rights of DBSI set forth in this Agreement, DBSI
has the right, upon the occurrence of any of the events specified in (i) through
(viii) below, to take any or all of the actions specified in subdivision (b) of
this Section:

 

(i)       if DBSI is so directed or required by a regulatory or self-regulatory
organization or Exchange having jurisdiction over DBSI or the Account;

 

(ii)      if Customer repudiates, violates, breaches or fails to perform on a
timely basis any obligation, term, covenant or condition required to be
performed by Customer under this Agreement;

 

(iii)     if Customer fails to post the initial or variation margin required by
this Agreement, or fails to pay any required premium or make any other payments
required under this Agreement or in connection with any Contract;

 

(iv)     if Customer is in material breach of or in material default under any
contract or agreement to which it is a party or by which it or any of its assets
are bound;

 

(v)      if any representation made by Customer or by Customer’s Advisor, if
any, is not accurate or complete, or ceases to be accurate or complete in any
material respect;

 

(vi)     if a voluntary or involuntary case or other proceeding is commenced by
or against Customer seeking liquidation, reorganization or other relief with
respect to itself or any of its debts under any bankruptcy, insolvency or
similar law, or seeking the appoint­ment of a trustee, receiver, liquidator,
conservator, administrator, custodian or other similar official of it or any
substantial part of its assets, or if Customer enters into or proposes to enter
into any arrangement for the benefit of any of its creditors, or if Customer or
any or all of its property is or becomes subject to any agreement, order,
judgment or decree that provides for Customer’s merger, consolidation,
dissolution, winding-up, liquidation, reorganization or appointment of a
trustee, receiver, liquidator, conservator, custodian or similar officer for
Customer or for Customer’s property, or if Customer takes any corporate action
to authorize any of the foregoing;

 

(vii)    if the Account, or any other account maintained by Customer or an
affiliate of Customer

 

4

--------------------------------------------------------------------------------


 

with DBSI becomes subject to any warrant, attachment or similar order; or

 

(viii)   if, after allowing Customer an opportunity to provide assurances
acceptable to DBSI within a reasonable time period, DBSI reasonably determines
such action is necessary for its protection.

 

(b)   In each such instance, DBSI may (1) satisfy any obligations due DBSI out
of any of Customer’s property in DBSI’s custody or control, (2) liquidate any or
all of Customer’s Contracts, (3) decline to execute any or all of Customer’s
outstanding orders, (4) make Customer’s obligations to DBSI immediately due and
payable, (5) acting in a commercially reasonable manner, sell any or all of
Customer’s property in DBSI’s custody or control and set off and apply any such
property or the proceeds of the sale of such property to satisfy any amounts
owed by Customer to DBSI, (6) set off any obligations of DBSI under this
Agreement against the obligations of Customer to DBSI hereunder, (7) set off any
cash, Contracts or property held for Customer by DBSI against amounts owed to
DBSI by Customer hereunder, (8) purchase or borrow any securities or other
property required to settle any outstanding transactions or positions for the
Account, and (9) required to settle any outstanding transactions or positions
for the Account.

 

(c)   Before exercising any rights under Section 11(b), DBSI will send a notice
to customer of the action that it intends to take provided that DBSI will be
entitled to take any such action regardless of whether such notice is received
by Customer. Any prior demand or notice by DBSI shall not be a waiver of any
right of DBSI to take any action authorized by this Agreement or Relevant Law.

 

(d)   At all times, Customer will be liable for the payment of any debit balance
or deficiency in the Account, together with interest on such amounts and all
costs relating to any liquidation or collection, including reasonable attorneys’
fees.

 

12.  Payment Netting and Setoff.

 

Customer acknowledges and agrees that DBSI has the right to setoff and apply any
amounts, fees or charges due to it hereunder against amounts held in any
Accounts of Customer subject to this Agreement provided that any Account subject
to setoff under this Section is owned solely by the same Customer.

 

13.  Termination.

 

A party wishing to terminate this Agreement must provide the other party with
written notice of termination sent by certified mail specifying the effective
date of such termination. Any termination under this Section will not affect any
transactions entered into prior to the effective date of such termination or any
liability or obligation incurred prior to such date. Upon termination under this
Section, DBSI will either transfer all open positions in Customer’s Account to
another futures commis­sion merchant of Customer’s choice, if so instructed by
Customer, or liquidate all such positions. DBSI will not transfer any of
Customer’s property or Contracts held or controlled by it until Customer
satisfies all obligations to DBSI arising under this Agreement, including the
payment of any fees for the transfer of Contracts to another futures commission
merchant upon termination of this Agreement.

 

14.  Governing Law; Consent to Jurisdiction.

 

(a)   In case of a dispute between Customer and DBSI arising out of or related
to this Agreement or any transaction hereunder, (i) the construction, validity,
performance and enforcement of this Agreement will be governed by the laws of
the State of New York in all respects (without giving effect to principles of
conflict of laws), and (ii) Customer and DBSI each agrees to bring any legal
proceeding against the other party in, and each such party consents in any legal
proceeding brought by the other party in connection with or related to this
Agreement or breach thereof, the Account or any transactions entered into
hereunder to the jurisdiction of, any state or federal court located within the
City of New York.

 

(b)   Customer and DBSI each expressly waives (i) all objections it may at any
time have as to the jurisdiction of the court in which any such legal
proceedings may be commenced and (ii) any defense of sovereign immunity or other
immunity from suit or enforcement, whether before or after judgment. Customer
and DBSI each also agrees that any service of process mailed to it at any
address provided by the receiving party shall be deemed a proper service.

 

5

--------------------------------------------------------------------------------


 

15.  Miscellaneous.

 

(a)   Available Funds. Customer agrees that all payments of cash by it to DBSI
shall be made in immediately available funds in such currency and to such bank
account as DBSI may from time to time specify. If Customer is required by law to
make any deduction or withholding, Customer will pay such amount to DBSI as will
result in DBSI’s receiving an amount equal to the full amount which would have
been received had no such deduction or withholding been required.

 

(b)   Consent to Recording. Customer and DBSI each consents to the electronic
recording of any or all telephone conversations with the other party (without
automatic tone warning device), the use of same as evidence by either party in
any action or proceeding arising out of the Agreement and the recording party’s
erasure, at its sole discretion, of any recording as part of its regular
procedure for handling of recordings.

 

(c)   Authority to Disclose Information. Customer hereby authorizes DBSI to
disclose any financial, credit or business information it has obtained
concerning Customer to any Affiliate of DBSI, and authorizes any such Affiliate
to disclose like information to DBSI, in either case solely for the purpose of
permitting DBSI to perform its obligations, or enforce its rights, under this
Agreement. Any such information will be kept confidential according to the
internal policies of DBSI and its Affiliates.

 

(d)   Modification. This Agreement may only be modified or amended by mutual
written consent of DBSI and Customer. Any modifica­tion, amendment, alteration
or waiver of this Agreement will not affect any outstanding orders or
transactions or any legal rights or obligations that may have already arisen
between DBSI and Customer.

 

(e)   Cumulative Rights; No Waiver. The rights and remedies conferred upon DBSI
will be cumulative, and its forbearance to exercise any right or remedy under
this Agreement will not waive its right to take such action at any later time,
nor shall such forbearance constitute a modification of this Agreement.

 

(f)    Successors and Assigns. This Agreement will inure to the benefit of DBSI,
its permitted successors and assigns, and will be binding upon Customer and
Customer’s successors and assigns, provided, however, that this Agreement may
not be assigned or delegated by either party without the prior written consent
of the other party hereto and any purported assignment or delegation without
such consent shall be void.

 

(g)   Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances is found to be inconsistent
with any Relevant Law or otherwise to be invalid or unenforceable, such
inconsistent, invalid or unenforceable provision will be deemed to be superseded
or modified to conform to such Relevant Law, but the remainder of this Agreement
and/or the application of such term or provision to persons or circumstances
other than those as to which it is contrary, invalid or unenforceable, will not
be affected thereby.

 

(h)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

(i)    Entire Agreement. This Agreement, together with any Annexes hereto
entered into between DBSI and Customer, constitutes the entire agreement between
Customer and DBSI with respect to the subject matter hereof and supersedes any
prior agreements between the parties with respect to such subject matter.

 

(j)    Multiple Customers. If the signatory of this Agreement has the authority
to enter into the Agreement on behalf of more than one Customer (each such
Customer being identified on the attached Schedule I), the execution of the
Agreement by such signatory shall be sufficient to bind each such Customer to
the terms of the Agreement to the same extent and with the same force and effect
as if each Customer had executed a separate Agreement.

 

6

--------------------------------------------------------------------------------


 

[16.  Acknowledgment of Receipt of Disclosure Statements; Hedging Election.

 

(a)   Customer acknowledges and agrees that it has received from DBSI and has
read and understood the following document:

 

o Risk Disclosure Statement For Futures and Options pursuant to CFTC Regulations
1.55, 30.6, 33.7, 190.10 and disclosure pursuant to CFTC Rule 1.46(e)(1) (and
the related bankruptcy election).

 

(Please check box to so acknowledge)

 

(b)   Pursuant to CFTC Regulation 190.06(d), Customer specifies and agrees, with
respect to hedging transactions in the Account, that, in the unlikely event of
DBSI’s bankruptcy, it prefers that the bankruptcy trustee (check appropriate
box):

 

o Election A - Liquidate all open contracts without first seeking instructions
either from or on behalf of Customer.

 

o Election B - Attempt to obtain instructions with respect to the disposition of
all open contracts.

 

(If neither box is checked, Customer shall be deemed to have elected A.)

 

The undersigned has read, understands and agrees to all of the provisions of
this Agreement.]

 

 

 

 

Dated

 

 

 

 

 

Customer Name:

 

 

 

 

By:

 

By:

 

 

 

 

 

 

Authorized Signature

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

Print Name and Title

 

 

 

 

 

Address

 

 

 

 

 

 

 

City, State

 

 

 

 

 

 

 

Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

Telephone

Telefax

 

 

7

--------------------------------------------------------------------------------


 

Schedule I–Independent Customers Deemed to Have Entered Into Separate Agreements
Hereunder

 

 

8

--------------------------------------------------------------------------------